 

EXHIBIT 10.2

 

ANNUAL INCENTIVE PLAN

 

DOWNEY FINANCIAL CORP.

 

2008 Annual Incentive Plan

Executive Management

 


OBJECTIVE


 

The Downey Financial Corp. Annual Incentive Plan (the “Plan”) is designed to
motivate and reward eligible executive management of Downey Financial Corp.,
Downey Savings and Loan Association, F.A., and DSL Service Company (the
“Company”) for performance that results in achievement of key organizational and
individual executive goals.  Objectives are established to align executives’
interest and performance with the interests of Downey Financial Corp.

 


ELIGIBILITY


 

Those eligible to participate in this Plan include executives with broad
responsibility and decision-making authority who have a major impact on the
results of their own functional areas and on the overall performance of the
Company.  Plan participation and participation level (expressed as a percentage
of base salary) is subject to the approval of the Compensation Committee and the
Board of Directors and may be modified by the Board.  For those individuals who
become eligible to participate after January 1, 2008, the incentive award will
be prorated for the percentage of the year the employee is eligible to
participate.  If an eligible employee receives a base salary adjustment during
the Plan Year, the annual base salary will be prorated for the percentage of the
year each salary was in effect and the incentive payment will be calculated on
the adjusted base salary.

 

PERFORMANCE MEASURES

 

The Plan consists of two separate measurement factors which are combined to
establish the total incentive opportunity.  A participant’s ability to earn any
portion of the incentive is based on the successful attainment of the Company’s
Business Performance as measured by net income and the individual performance of
participants.

 


BUSINESS PERFORMANCE


 

In determining any potential award, the business performance component will be
based on a Net Income target of [*].  In order for any award to be paid, the
Business Performance Percentage must be 100% or greater.

 

--------------------------------------------------------------------------------

* confidential information has been omitted

--------------------------------------------------------------------------------


 


INDIVIDUAL PERFORMANCE


 

Individual performance will be evaluated and a performance rating established by
the Chief Executive Officer, and reviewed by the Compensation Committee and the
Board of Directors of Downey. In making this evaluation, appropriate weight is
given to the degree of achievement of pre-determined division/department
objectives as well as evaluation of job responsibilities and performance
factors.

 

The table below summarizes the Individual Performance ratings and corresponding
Individual Performance Percentages.

 

 

 

 

Individual

 

 

 

Performance

 

Individual Performance

 

Percentage

 

5 — Outstanding Performance

 

110% - 120

%

 

 

 

 

4 — Exceeds Expectations

 

100% - 110

%

 

 

 

 

3 — Meets Expectations

 

80% - 100

%

 

 

 

 

2 — Needs Improvement

 

0% - 80

%

 

 

 

 

1 — Not Performing Job

 

0

%

 

 

CALCULATION OF AWARD

 

The actual award received, if any, will be based on the following Formula (see
attached example):

 

Base

 

 

 

Individual Target

 

 

 

Business

 

 

 

Individual

 

 

 

 

Salary

 

x

 

Bonus %

 

x

 

Performance %

 

x

 

Performance %

 

=

 

Bonus

 


PAYMENT


 

Overall performance will be assessed and awards under this Plan will be paid, if
at all, within 60 days after the end of the Plan Year.  The participant must be
actively employed on the date of the payout in order to receive an incentive
payment, unless termination is due to death, incapacitation or retirement. 
Payment will be prorated in these situations.  All payments are subject to
applicable tax withholdings as well as any 401(k) and/or deferred compensation
deductions.

 


TERMINATION AND MODIFICATION


 

This Plan will be reviewed periodically to evaluate its effectiveness.  The
Board of Directors has the authority, in its sole and subjective discretion, to
modify or terminate all or any part of this Plan at any time with or without
notice.

 


EFFECTIVE DATE


 

The Plan operates on a fiscal year basis and this Plan summary is effective
January 1, 2008 and amends all prior Annual Incentive Plans for Executive
Management previously approved by the Board of Directors of Downey Financial
Corp. and/or its affiliates, including the plan approved on April 28, 1993.

 

--------------------------------------------------------------------------------